Citation Nr: 1702049	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  13-30 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York.


THE ISSUES

1.  Entitlement to service connection for a low back strain/pain.

2.  Entitlement to service connection for sciatic pain to both feet.

3.  Entitlement to service connection for a bilateral eye condition.

4.  Entitlement to service connection for acid reflux.

5.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

6.  Entitlement to an increased rating for major depressive disorder (MDD) (also claimed as insomnia), currently evaluated as 50 percent disabling.

7.  Entitlement to a total disability rating, based on individual unemployability, due to service-connected disabilities.



REPRESENTATION

Veteran represented by:	Francis Kehoe, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from October 2005 to September 2009.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York and Philadelphia, Pennsylvania.  Jurisdiction over the appeal currently resides with the RO in New York.

The issues of entitlement to an increased rating for MDD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A low back strain/pain was not present in service or for years thereafter, and is not etiologically related to active military service.

2.  The Veteran does not have a current bilateral foot disability manifested by sciatic pain to both feet was not present in service or for years thereafter, and is not etiologically related to active military service

3.  A bilateral eye condition was not present in service or for years thereafter, and is not etiologically related to active military service

4.  Acid reflux was not present in service or for years thereafter, and is not etiologically related to active military service

5.  The Veteran's PTSD symptoms are contemplated by his already assigned MDD rating, and his PTSD does not otherwise involve any symptoms distinct from his service-connected MDD.


CONCLUSIONS OF LAW

1.  A low back strain/pain was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110; (West 2014); 38 C.F.R. § 3.303 (2016).

2.  A bilateral foot disability manifested by sciatic pain to both feet was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110, (West 2014); 38 C.F.R. 
§ 3.303 (2016).

3.  A bilateral eye condition was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110; (West 2014); 38 C.F.R. § 3.303 (2016).

4.  Acid reflux was not incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110; (West 2014); 38 C.F.R. § 3.303 (2016).
5.  The criteria have not been met for assigning a separate rating for PTSD.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310, 4.14 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Furthermore, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted. 

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3) ).  In this case, the Veteran has indicated no such records are outstanding and all pertinent records have been obtained.  Private psychiatric treatment records and VA treatment records have been obtained.  The Veteran was granted an extension of time (60 days) to submit additional evidence in September 2016, but no additional evidence has been submitted at this time.  Additionally, the Veteran cancelled a Board hearing in May 2016.  He has not requested that the hearing be rescheduled.  Therefore, his request for a Board hearing is considered withdrawn.  See C.F.R. §20.702(d) (2016).

As will be discussed, the Veteran has been scheduled for multiple VA examinations in an effort to address the etiology of several claimed disabilities for which the Veteran is seeking service connection.  Unfortunately, the Veteran has consistently failed to report to the examinations, and as such his claims will be rated based on the evidence of record.  38 C.F.R. § 3.655.

Legal Criteria

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303. 

Low Back Strain/Pain

Service treatment records dated from October 2005 through August 2009 show treatment for complaints of low back pain.  No back disability was diagnosed at the time of the Veteran's discharge.

VA outpatient treatment records show ongoing complaints and treatment for lower back pain with muscle spasms.  They do not show that the complaints are related to the Veteran's active military service.  

In December 2009, October 2010 and April 2013, the Veteran was scheduled for VA examinations for his claimed low back disability, but failed to report for the examinations.  See January 2010, August 2010, March 2013 and April 2013 VA Compensation and Pension Exam Inquiry.

Neither the Veteran nor his service representative have presented good cause for his failure to report for VA examinations scheduled in December 2009, October 2010 or April 2013, requested another examination or, after receipt of the supplemental statement of the case (SSOC), argued that the Veteran had not received notice of the VA examinations.  Under these circumstances, the Board finds that the Veteran failed to report for VA examinations without good cause.  The Board notes that the duty to assist a claimant is not a one-way street, and in the instant case, the Veteran has failed to cooperate to the full extent in the development of his claim.  Wood v. Derwinski, 1 Vet. App. 406 (1991).  Where entitlement to a benefit cannot be established or confirmed without a current VA examination and the Veteran fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. §§ 3.655 (a)-(b) (2016).  In view of the foregoing, the Board concludes that there is no duty to attempt to provide another examination or medical opinion.  And, as VA has fulfilled the duty to notify and assist to the extent possible, the Board can consider the merits of this appeal without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

There is no other competent evidence of record to establish that any current back disability is due to any event or incident of the Veteran's period of active duty.

The Veteran's report of a continuity of back pain since military service is considered competent evidence.  However, the Board finds that the Veteran is not competent (meaning he lacks the medical training and/or expertise) to determine whether a current back disability is the result of an in service injury.  The Veteran, as a layperson, is not qualified to render an opinion concerning the medical cause of his back disability.  38 C.F.R. § 3.159 (a)(1),(2) (2016).  Efforts were made to obtain the medical evidence necessary to rate the Veteran's claim, but through his own failure to attend the scheduled examinations, the Veteran has prevented the necessary evidence to substantiate his service connection claim from being generated.

Absent competent evidence of a current back disability related to any event of active service, the Veteran's claim must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.

Sciatic Pain to Both Feet

Service treatment records show treatment for complaints of bilateral foot pain and left foot sprain incurred during military service.  No bilateral foot disability was diagnosed at the time of the Veteran's discharge.

VA outpatient treatment record show ongoing complaints of bilateral foot pain, but no clinical diagnosis of a disability has been made.  X-rays of the feet were normal in August 2010.

The Veteran was scheduled for a VA examination in December 2009, but failed to report for the examination.  See January 2010 and August 2010 VA Compensation and Pension Exam Inquiry.

A VA Peripheral Nerves examination in September 2010 was normal, with touch, pin-prick and gait all noted to be normal.  A subsequent VA examination was requested for further examination and clarification.  

The Veteran was scheduled for another VA examination in April 2013, but failed to report for the examination.  See April 2013 VA Compensation and Pension Exam Inquiry.

Neither the Veteran nor his service representative have presented good cause for his failure to report for VA examination scheduled in April 2013, requested another examination or, after receipt of the supplemental statement of the case (SSOC), argued that the Veteran had not received notice of the VA examination.  Under these circumstances, the Board finds that the Veteran failed to report for VA examinations without good cause.  The Board notes that the duty to assist a claimant is not a one-way street, and in the instant case, the Veteran has failed to cooperate to the full extent in the development of his claim.  Wood v. Derwinski, 1 Vet. App. 406 (1991).  Where entitlement to a benefit cannot be established or confirmed without a current VA examination and the Veteran fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. §§ 3.655 (a)-(b) (2016).  In view of the foregoing, the Board concludes that there is no duty to attempt to provide another examination or medical opinion.  And, as VA has fulfilled the duty to notify and assist to the extent possible, the Board can consider the merits of this appeal without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Whether service connection is claimed on direct, presumptive, or any other basis, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In this case, while the Veteran has reported suffering from sciatic pain in both feet, there is no confirmation in the medical evidence that the Veteran has had a current diagnosis of a chronic foot disability manifested by sciatic pain in the feet since the filing of his claims.  In fact, as noted above, neurological examination of the feet was normal in September 2010.  Moreover, VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  The VA needs to identify a disability, not symptoms of a disability.  Accordingly, service connection cannot be granted for symptoms of a disability, such as pain. 

In light of the absence of any competent evidence of a bilateral foot disability manifested by sciatic pain to the feet during the pendency of this appeal, this claim must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Bilateral Eye Condition

Service treatment records show the Veteran was diagnosed and treated for a refractive error and astigmatism.  The records also note complaints of floaters in the eyes.  

VA outpatient treatment records show complaints of decreased vision with a
diagnosis of myopia.  The records also note complaints of floaters in the eyes.  They do not show that the findings are related to the Veteran's active military service.  

The Veteran was scheduled for a VA examination in December 2009, but failed to report for the examination.  See January 2010 and August 2010 VA Compensation and Pension Exam Inquiry.

VA examination conducted in September 2010 shows that the Veteran complained of floaters scotomas, as well as irritation of the eyes.  He reported a history of longstanding floaters, as well as having chemicals splashed in his face a few times during service.  The VA examiner provided the diagnoses of stable myopia (a refractive error) and floaters with mild vitreous syneresis.  A subsequent VA examination was requested for further examination and clarification.  

The Board notes that congenital or developmental defects, including refractive errors of the eyes, are not "diseases or injuries" within the meaning of applicable statutes and regulations.  38 C.F.R. §§ 3.303 (c), 4.9, 4.127 (2016); accord Terry v. Principi, 340 F.3d 1378, 1383-84 (Fed. Cir. 2003); Palczewski v. Nicholson, 21 Vet. App. 174, 179 (2007).  Myopia, astigmatism, and presbyopia are all considered to be forms of refractive error.  See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section B, Topic 10 (December 29, 2007).  Actual pathology, other than refractive error, is required to support impairment of visual acuity.  Id.  Congenital or developmental defects are not diseases or injuries for the purposes of service connection, and can only be granted by establishing aggravation of the congenital disorder.  38 C.F.R. §§ 3.303 (c), 4.9; see Winn v. Brown, 8 Vet. App. 510, 516 (1996).

The Veteran was scheduled for another VA examination in April 2013, but failed to report for the examination.  See April 2013 VA Compensation and Pension Exam Inquiry.

Neither the Veteran nor his service representative have presented good cause for his failure to report for VA examination scheduled in April 2013, requested another examination or, after receipt of the supplemental statement of the case (SSOC), argued that the Veteran had not received notice of the VA examination.  Under these circumstances, the Board finds that the Veteran failed to report for VA examinations without good cause.  The Board notes that the duty to assist a claimant is not a one-way street, and in the instant case, the Veteran has failed to cooperate to the full extent in the development of his claim.  Wood v. Derwinski, 1 Vet. App. 406 (1991).  Where entitlement to a benefit cannot be established or confirmed without a current VA examination and the Veteran fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. §§ 3.655 (a)-(b) (2016).  In view of the foregoing, the Board concludes that there is no duty to attempt to provide another examination or medical opinion.  And, as VA has fulfilled the duty to notify and assist to the extent possible, the Board can consider the merits of this appeal without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

There is no other medical evidence of record, which indicates that the Veteran's bilateral eye disability is related to his active military service.

The Veteran's report of a continuity of eye problems since military service is competent evidence of a continuity of symptomatology.  However, the Board finds that he is not competent to relate his symptomatology to his current bilateral eye disability, as it would require medical expertise to say that the current bilateral eye disability identified after service, is the result of an in-service eye disease or injury.  The Veteran, as a layperson, is not qualified to render an opinion concerning the medical cause of his bilateral eye disability.  38 C.F.R. § 3.159 (a)(1),(2) (2016).

There is no competent evidence relating the Veteran's bilateral eye disability to any event in his active service.  Absent such evidence, the Veteran's claim must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.



Acid Reflux

Service treatment records show treatment for gastroenteritis during military service.  The records also show complaints of episodic heartburn.

VA outpatient treatment records show ongoing complaints of reflux.  They do not show that the complaints are related to the Veteran's active military service.  

The Veteran was scheduled for a VA examination in December 2009, but failed to report for the examination.  See January 2010 and August 2010 VA Compensation and Pension Exam Inquiry.

The Veteran was scheduled for another VA examination in April 2013, but failed to report for the examination.  See April 2013 VA Compensation and Pension Exam Inquiry.

Neither the Veteran nor his service representative have presented good cause for his failure to report for VA examinations scheduled in December 2009 or April 2013, requested another examination or, after receipt of the supplemental statement of the case (SSOC), argued that the Veteran had not received notice of the VA examination.  Under these circumstances, the Board finds that the Veteran failed to report for VA examinations without good cause.  The Board notes that the duty to assist a claimant is not a one-way street, and in the instant case, the Veteran has failed to cooperate to the full extent in the development of his claim.  Wood v. Derwinski, 1 Vet. App. 406 (1991).  Where entitlement to a benefit cannot be established or confirmed without a current VA examination and the Veteran fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. §§ 3.655 (a)-(b) (2016).  In view of the foregoing, the Board concludes that there is no duty to attempt to provide another examination or medical opinion.  And, as VA has fulfilled the duty to notify and assist to the extent possible, the Board can consider the merits of this appeal without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

There is no other medical evidence of record, which indicates that the Veteran has a current diagnosis of acid reflux, related to his active military service.

The Veteran's report of a continuity of symptoms of acid reflux since military service is competent evidence of a continuity of symptomatology.  However, the Board finds that he is not competent to relate his symptomatology to his current symptoms of reflux, as it would require medical expertise to say that any current acid reflux, identified after service, is the result of a disease or injury during active military service.  The Veteran, as a layperson, is not qualified to render an opinion concerning the medical cause of his acid reflux.  38 C.F.R. § 3.159 (a)(1),(2) (2016).

Absent competent evidence of a current diagnosis of acid reflux related to active military service, the Veteran's claim must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.

PTSD

There are particular requirements for establishing service connection for PTSD in 38 C.F.R. § 3.304 (f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304 (f).  The applicable regulation requires that the in-service stressor or traumatic event involve actual or threatened death, serious injury, or a threat to the physical integrity of self or others and the person's response involve intense fear, helplessness, or horror.  See DSM-IV § 309.81 (4th ed. 1994).

In adjudicating a claim for service connection for PTSD, the evidence necessary to establish the incurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether or not the Veteran was 'engaged in combat with the enemy.'  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, a veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary, provided that the testimony is found to be satisfactory, that is, not contradicted by service records, and 'consistent with the circumstances, conditions, or hardships of such service.'  
38 U.S.C.A. § 1154 (b); 38 C.F.R. § 3.304 (d),(f); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  To gain the benefit of a relaxed standard for proof of service incurrence of an injury or disease, 38 U.S.C.A. § 1154 (b) requires that a veteran have actually participated in combat with the enemy.  See VAOPGCPREC 12-99. 

If it is determined that a veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies a veteran's testimony or statements as to the occurrence of the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Even without combat participation, if the Veteran's claimed stressor is related to 'fear of hostile military or terrorist activity,' and a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304 (f)(3) (2016).

Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  
38 C.F.R. § 3.304 (f)(3) (2016).

The Veteran's claim for service connection for PTSD is predicated in part, on sexual assault (military sexual trauma (MST)).  The most recent revisions to 
38 C.F.R. § 3.304 (f) amending the adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor, did not pertain to claims for PTSD that, as here, are predicated on personal (sexual) assault, combat, or prisoner of war (POW) experience.  75 Fed. Reg. 39843 (July 13, 2010).  This is because these types of claims already have their special provisions for establishing the occurrence of a stressor in these other type situations.  The only notable change for claims predicated on sexual assault was the redesignation of this type of claim from subpart (f)(3) to (f)(4).

VA recognizes that, because a personal assault is a personal and sensitive issue, many incidents are not officially reported, which in turn creates a proof problem in establishing they did.  It is not unusual for there to be an absence of service records documenting the events the Veteran has alleged.  Therefore, evidence from sources other than the service records may corroborate an account of a stressor incident that is predicated on a personal assault.  See, e.g., Patton v. West, 12 Vet. App. 272, 277 (1999).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304 (f)(4) (2016). 

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in the mentioned sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not necessarily limited to: a request for a transfer to another military duty assignment; deterioration in the Veteran's work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA may submit any evidence that it received to an appropriate mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.  

Certain diseases, such as psychoses, are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  The presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101 , 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  The Board notes that the Veteran has not been diagnosed with psychoses.  The Veteran has not reported that he served in combat or in a location that would involve "hostile military or terrorist activity," and military records do not confirm the award of a combat medal or citation.  Therefore, the Veteran's in-service stressors must be verified.

Service treatment records do not show treatment for PTSD.  They show treatment for major depression, for which the Veteran is already service connected.

VA treatment records show diagnoses of PTSD, related to the Veteran's reports of hazing and military sexual trauma (MST) during active duty.  However, the Veteran has not been diagnosed with PTSD during VA examination.  See September 2010 VA examination.  Furthermore, the Veteran's reported in-service stressor (personal/sexual assault) has never been verified.  The Veteran was sent a letter in October 2015 which explained what was necessary to establish PTSD, informing the Veteran had insufficient details had been provided to corroborate his reported stressor, and requesting additional information.  Unfortunately, the Veteran failed to comply with VA's request.

Without a corroborated stressor, the criteria for service connection for PTSD are denied.

Moreover, regardless of whether or not PTSD should be service connected, the fact is the Veteran is currently service connected for MDD with an evaluation of 50 percent having been assigned and the Veteran can only be given one single evaluation for his psychiatric disability.  In this regard, the Board finds that the regulation regarding "pyramiding" is implicated here as the evaluation of the same disability under different diagnoses is to be avoided.  See 38 U.S.C.A. 
§ 1155 (West 2014); C.F.R. § 4.14 (2016).  Therefore, service connection for PTSD and MDD, as separate, ratable entities, is not warranted.


ORDER

Service connection for low back strain/pain is denied.

Service connection for sciatic pain to both feet is denied.

Service connection for a bilateral eye condition is denied.

Service connection for acid reflux is denied.

Service connection for PTSD is denied.


REMAND

The Board also finds that additional development is warranted with respect to the claim for an increased rating for MDD.  In this regard, the last VA examination in connection with the Veteran's service-connected MDD was conducted approximately five years ago, in December 2011.  A remand is warranted to obtain a contemporaneous examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."). 

The Board also notes that because the outcome of the claim for an increased rating for MDD may have a bearing on the issue of entitlement to TDIU, any Board action on the TDIU matter would be premature.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  This also avoids piecemeal adjudication of the claims with common parameters.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Thus, this issue must also be remanded.

The Veteran is advised that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2016).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from April 2013 to the present. 

2.  Then, schedule the Veteran for a VA examination to determine the current severity of his service-connected MDD. 

3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


